DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment Re: Proposed Examiner’s Amendment
It is noted that on July 12, 2022, Examiner sent a proposed Examiner’s Amendment to Applicant’s representative to place the case in condition for allowance, which proposed Examiner’s Amendment has been made of record in an Interview Summary attached to this Office Action.  No agreement could be reached at the present time.  That said, attention is directed to that proposed Examiner's Amendment for details and suggestions as to how to overcome any issues outlined in this Office Action.

Claim Objections
Claims 1 and 4-9 are objected to because of the following informalities:  On line 15 of claim 1, on line 2 of each of claims 4-6, and on line 3 of each of claim 7-9, “multiple” should be inserted before “clamping members”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 17 of the claim, “associated” should be inserted before “clamping member”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On lines 31-33 of claim 1, “wherein a distance defined from the bottom surface of the clamping groove of each of the at least one jaw of each one of the clamping members of the clamping unit” should be changed to “wherein a distance defined from the bottom surface of [[the]] each clamping groove of each of the at least one jaw of each one of the multiple clamping members of the clamping unit”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  On lines 2-3 of claim 2, “the bottom surface of the clamping groove of each of the at least one jaw of each one of the clamping members” should be changed to “the bottom surface of [[the]] each clamping groove of each of the at least one jaw of each one of the multiple clamping members”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  On lines 2-5 of claim 3, “the clamping groove of each of the at least one jaw of each one of the clamping members of the clamping unit has a chamfer extending obliquely and downwardly from an edge of the bottom surface of the clamping groove near the center of the clamping base.” should be changed to “[[the]] each clamping groove of each of the at least one jaw of each one of the multiple clamping members of the clamping unit has a chamfer extending obliquely and downwardly from an edge of the associated bottom surface   Appropriate correction is required.
Claims 10-12 are objected to because of the following informalities:  On lines 2-3 of each of the claims, “the clamping unit has three said clamping members arranged around the center of the clamping base” should be changed to “the multiple clamping members comprise three .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 15-20 of claim 1 state, “each one of the clamping members having at least one jaw, each of the at least one jaw having a jaw body formed on a top of the clamping member and protruding upwardly; a clamping groove recessed in the jaw body from a side of the jaw body facing the center of the clamping base.”  This limitation is viewed to be vague and indefinite, as it is unclear if Applicant is attempting to set forth that each individual jaw of the clamping unit has a jaw body formed on a top of the clamping member and protruding upwardly and a clamping groove recessed in the jaw body from a side of the jaw body facing the center of the clamping groove, or if it’s the collective at least one jaw on each clamping member that comprises a jaw body formed on a top of the clamping member and protruding upwardly and a clamping groove recessed in the jaw body from a side of the jaw body facing the center of the clamping groove.  
Lines 2-3 of claim 2 states, “the bottom surface of the clamping groove of each of the at least one jaw of each one of the clamping members of the clamping unit is horizontal plane surface.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by the bottom surface of the clamping groove is a horizontal plane surface, e.g. is this to say that each bottom surface is a surface that extends in a horizontal plane?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (U.S. PG Publication No. 2008/0058982 A1) in view of Stretch (U.S. PG Publication No. 2009/0056398 A1), or alternatively, as being unpatentable over Gray (U.S. PG Publication No. 2008/0058982 A1) in view of Stretch (U.S. PG Publication No. 2009/0056398 A1), and further in view of Jager (U.S. PG Publication No. 2003/0059283 A1).
Claim 1:  Figure 1 of Gray shows a drilling and milling machine (100) comprising a bottom base, a column, a turret (132), a saddle (104), and a table (110).  As to the saddle (104), it (104) is disposed on and connected with the bottom base such that said saddle (104) is horizontally and linearly slidable along the Y-axis (150).  With regards to the table (110), it is horizontally, linearly, and slidably connected with the saddle (104).  Please be advised that the table (110) is slidable along the X-axis (152), which extends orthogonal to the Y-axis (150).  Therefore, the table (110) has a sliding direction perpendicular to a sliding direction of the saddle (104). 
With regards to the turret (132+138), it constitutes such, as it (132+138) is a tool holder that is pivotable in directions 134, 136 (see Figure 1) [paragraph 0057].  Please note that the turret (132+138) comprises a tool spindle (138) to which various tools (141) including a drill or an end mill are able to be mounted [paragraph 0058].  It is because the turret (132+138) is able to receive the end mill or the drill that the machine (100) is a “drilling and milling machine.”  
With respect to the column, it is fixed on the bottom base and protrudes upwardly from a top surface of the bottom base.  Please note that the column is shown as having vertical rails on which the turret (132+138) is connected such that it (132+138) is vertically and linearly slidable via element 126 (please see Figure 1).  
Gray further discloses a clamping unit that is fixed on a top of the table (110).  Figure 1 shows the clamping unit as comprising a clamping base (120) mounted on the table (110) and having a center (158).
Gray though, does not disclose the clamping unit as comprising “multiple clamping members arranged around the center of the clamping base at angular intervals, radially and slidably connected with the clamping base, and each one of the clamping members having at least one jaw, each of the at least one jaw having…an abutting protrusion formed between the top surface of the jaw body and the top surface of the clamping groove and extending from the side surface of the clamping groove toward the center of the clamping base.”
	Figure 1 of Stretch though, shows a machine (10) comprising a clamping unit, the clamping unit comprising a clamping base (6+7) and multiple clamping members (12) arranged around the center of the clamping base (6+7) at angular intervals.  As to the multiple clamping members (12), each comprises a chuck slide (15), a base chuck (8), and at least one jaw (9). According to Stretch, the chuck slides (15) are laterally movable when a fitted bolt is entered into the thread insertion (16) of the clamping base (6+7) [paragraph 0023].  Due to the chuck slides (15) being laterally movable, and because the multiple clamping members (12) are connected with the clamping base (6+7) (please see Figure 1), said clamping members (12) are radially and slidably connected with the clamping base (6+7).  
	As noted above, each clamping member (12) of the multiple clamping members (12) comprises at least one jaw (9), the at least one jaw (9) having a jaw body and a clamping groove.  Note that Figure 3 has been annotated and provided below so as to show the jaw body and the clamping groove of an exemplary jaw (9).  As can be seen therein, the clamping groove is recessed in the jaw body from a side of the jaw body facing the center of the clamping base (6+7).  With regards to the jaw body, it is formed on a top of the corresponding clamping member (12) and protrudes upwardly.  Note that Figure 3 shows a rim (H) being clamped by the clamping unit.  

    PNG
    media_image1.png
    890
    777
    media_image1.png
    Greyscale

	As to the clamping grooves, each has a top surface, a bottom surface, and a side surface.  Please note that Figure 3 has been zoomed in on to show an exemplary clamping groove.

    PNG
    media_image2.png
    721
    876
    media_image2.png
    Greyscale


	As to the top surface of the clamping groove, it is shown as a curled surface that is spaced from a top surface of the jaw body.  With regards to the bottom surface of the clamping groove, it is shown as a flat surface that is spaced from the top surface of the clamping groove.  Next, with respect to the side surface, it extends from an edge of the top surface of the clamping groove away from the clamping base’s (6+7) center to an edge of the bottom surface of the clamping groove away from said clamping base’s (6+7) center.  
	As can also be seen above within annotated Figure 3, the exemplary jaw (9) has an abutting protrusion, which is formed between the top surfaces of the clamping groove and of the jaw body, and which extends from the side surface of the clamping groove toward the center of the clamping base (6+7).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the clamping unit of Gray with the clamping unit of Stretch, so as to provide the advantage of being able to secure annular workpieces, such as wheels/rims, for processing, i.e. drilling and milling, by the turret (132+138) of Gray.  In making this modification, the clamping unit of Stretch will be mounted on the table (110) of Gray in place of the clamping unit of Gray.  As such, the modified drilling and milling machine (100) of Gray will be able to drill and/or mill a given wheel/rim when the given wheel/rim is secured to the clamping unit of Stretch, which again is mounted on the table (110) of Gray.  Based on the foregoing, Gray/Stretch disclose a “rim drilling and milling machine.”
	Gray/Stretch though, doesn’t disclose, “wherein a distance defined from the bottom surface of the clamping groove of each of the at least one jaw of each one of the clamping members of the clamping unit to a bottom surface of the bottom base ranges from 850 millimeters to 1000 millimeters.”  Note that it is on the bottom surfaces of the clamping grooves of the clamping unit that an operator has to input and set the given wheel/rim for processing.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have defined a distance from the bottom surface of the clamping groove of each of the at least one jaw (9) of each one of the multiple clamping members (12) of the clamping unit to a bottom surface of the bottom base in a range of 850 millimeters to 1000 millimeters, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, the modified drilling and milling machine (100) of Gray would not operate differently with the claimed range of 850mm-1000mm being the distance defined between the bottom surface of the clamping groove of each of the at least one jaw (9) of each one of the multiple clamping members (12) of the clamping unit to the bottom surface of the bottom base, noting that with the bottom surface of the clamping groove of each of the at least one jaw (9) disposed in the claimed range, a given wheel/rim would still be able to be secured by the multiple clamping members (12) for drilling and milling by the turret (132+138) of Gray.  Furthermore, Applicant has not demonstrated the criticality of the claimed range, as opposed to other ranges, such as other ranges having at least a slightly higher upper limit than 1000mm or a slightly lower upper limit than 1000mm, for example.
	In the alternative, attention is directed to Jager.  Jager discloses a handling device (10') having a loading module (86).  Figure 2 of Jager shows an operator (59) that is disposed in front of the loading module (86).  At the loading module, the operator (59) may input parts into the handling device (10').  Per Jager, the loading module may be arranged at a level which is optimal under ergonomic considerations such as at a height of 900mm [paragraphs 0028, 0061].  
	Therefore, it would have (alternatively) been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have set a distance between the bottom surface of the clamping groove of each of the at least one jaw (9) of each clamping member (12) of the clamping unit of the modified drilling and milling machine (100) of Gray
to be at a height of 900mm in accordance with disclosure of Jager, so that workpieces, e.g. a wheel/rim, are input and set by the operator at a level which is optimal under ergonomic considerations.  

Claim 2:  The bottom surface of the clamping groove of each of the at least one jaw of each one of the clamping members (12) of the clamping unit is a horizontal plane surface.  That is to say that each bottom surface is a surface that extends in horizontal plane.  This can be seen below in annotated Figure 3, which has been zoomed in on, to show an exemplary bottom surface.

    PNG
    media_image2.png
    721
    876
    media_image2.png
    Greyscale



Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin (U.S. PG Publication No. 2010/0050419 A1) in view of Gray (U.S. PG Publication No. 2008/0058982 A1), and further in view of Cunningham (U.S. Patent No. 8,347,934 B1), or alternatively, as being unpatentable over Rabin (U.S. PG Publication No. 2010/0050419 A1) in view of Gray (U.S. PG Publication No. 2008/0058982 A1), in view of Cunningham (U.S. Patent No. 8,347,934 B1), and further in view of Jager (U.S. PG Publication No. 2003/0059283 A1).
Claim 1:  Figure 2 of Rabin shows a drilling and milling machine (10) comprising a bottom base, a column, a spindle (12) for chucking and holding different cutting tools (millers, drills, etc.) [paragraph 0015], a saddle (14), and a table (16).  As to the saddle (14), it (14) is disposed on and connected with the bottom base such that said saddle (14) is horizontally and linearly slidable along a second axis (22) (see Figure 1).  With regards to the table (16), it is horizontally, linearly, and slidably connected with the saddle (14).  Be advised that the table (16) is slidable along a first axis (18) (see Figure 1) that extends orthogonal to the second axis (22).  Thus, the table (16) has a sliding direction perpendicular to a sliding direction of the saddle (14). 
With respect to the column, it is fixed on the bottom base and protrudes upwardly from a top surface of the bottom base.  Please note that the column is shown as having vertical rails along which the spindle (12) is vertically and linearly slidable via a carriage (please see Figure 2).  
	The spindle (12) though, does not constitute a turret.  As such, Rabin does not teach, “a turret connected with the column and being vertically and linearly slidable.”  
Figure 1 of Gray though, shows a drilling and milling machine (100) comprising a bottom base, a column, a turret (132), a saddle (104), and a table (110).  As to the turret (132+138), it constitutes such, as it (132+138) is a tool holder that is pivotable in directions 134, 136 (please see Figure 1) [paragraph 0058].  Please note that the turret (132+138) comprises a tool spindle (138) to which various tools (141) including a drill or an end mill are able to be mounted [paragraph 0057].  It is because the turret (132+138) is able to receive the end mill or the drill that the machine (100) is a “drilling and milling machine.”  Be advised that because the turret (132+138) is able to pivot in directions 134, 136, the spindle (138) thereof is able to be oriented such that its rotation axis can  assume vertical and horizontal positions and positions there in-between.  Regarding the column, it is fixed on the bottom base and protrudes upwardly from a top surface of the bottom base.  Please note that the column is shown as having vertical rails on which the turret (132+138) is connected such that it (132+138) is vertically and linearly slidable.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the spindle (12) of Rabin with the turret (132+138) of Gray, so as to provide the advantage of being able to orient the rotation axis of a tool spindle into vertical and horizontal positions and positions there in-between.  In making this modification, the turret (132+138) of Gray will assume the position that the spindle (12) of Rabin previously occupied.  As such, the turret (132+138) of Gray will be mounted to the column of Rabin such that the turret (132+138) is vertically and linearly slidable along the column’s vertical rails.  Please note that because the turret (132+138) is able to receive an end mill or a drill that the modified machine (10) is a “drilling and milling machine.”  
Rabin further discloses a clamping unit (24) that is fixed on a top of the table (16).  With regards to the clamping unit (24) (see Figure 1), it comprises a tilting table on which a rotating clamping base having a center is mounted.  Note that Rabin discloses there being 5 or more axes of manipulation of workpieces or tools [paragraph 0017].  Be advised that vertical displacement of the turret (132+138) along the column constitutes a first axis of the 5 or more axes, while horizontal displacements of the saddle (14) and table (16) constitute second and third axes of the aforesaid 5 or more axes.  Next, pivoting of the tilting table is a fourth axis of the 5 or more axes, while rotation of the clamping base about its center is a fifth axis of the 5 or more axes.  Figure 2 of Rabin has been annotated and provided below so as to point out the clamping base, as well as other elements of the modified drilling and milling machine (10) of Rabin.  

    PNG
    media_image3.png
    638
    866
    media_image3.png
    Greyscale


Rabin/Gray though, does not disclose the clamping unit as comprising “multiple clamping members arranged around the center of the clamping base at angular intervals, radially and slidably connected with the clamping base, and each one of the clamping members having at least one jaw, each of the at least one jaw having…an abutting protrusion formed between the top surface of the jaw body and the top surface of the clamping groove and extending from the side surface of the clamping groove toward the center of the clamping base.”
Figure 1 of Cunningham though, shows a rotating clamping base (14) having a center.  The clamping base (14) is shown as having multiple clamping members (34) arranged around the center of the clamping base (14) at angular intervals.  Note that each clamping member (34) of the multiple clamping members (34) is received within a given slot (24) (see Figure 2) so as to be radially and slidably connected with the clamping base (14) [column 6, lines 4-16].  Next, Examiner draws attention to Figure 4, which shows an exemplary clamping member (34).  As can be seen therein, each clamping member (34) includes a clamp (36) that is slidably received on a respective clamp carrier (38) [column 3, lines 57-58].  Noting this, Figure 6 of Cunningham shows therein an exemplary clamp (36).  As can be seen therein, the exemplary clamp (36) comprises at least one jaw, including a first jaw (50+54) and a second jaw (52+56) which have the same construction.  Based on the foregoing, each of the multiple clamping members (34) comprises at least one jaw (50+54, 52+56) on its respective clamp (36).  Note that Figure 8 shows therein a rim (30) being clamped by the clamping unit.  
As to each of the at least one jaw (50+54, 52+56), each has a respective jaw body, a respective clamping groove, and a respective abutting portion.  Figure 6 has been annotated and provided on the following page so as to show said elements.  Be advised that due to the view provided in Figure 6, only the elements of the first jaw (50+54) have been pointed.  It is reiterated though, that the second jaw (52+56) has the same construction as the first jaw (50+54).  
With regards to the jaw body, it is formed on a top of the clamping member (34) and protrudes upwardly.  As to the clamping groove it is recessed in the jaw body from a side of the jaw body facing the center of the clamping base (14).  (This is apparent in at least Figure 3).  Next, as can be seen below in annotated Figure 6, the clamping groove comprises top, bottom, and side surfaces.  

    PNG
    media_image4.png
    719
    985
    media_image4.png
    Greyscale


	As can be seen above in annotated Figure 6, the top surface of the clamping groove is spaced apart from the top surface of the jaw body.  With regards to the bottom surface of the clamping groove, it is spaced from the top surface of the clamping groove.  Next, with respect to the side surface, it can be seen above that it extends from an edge of the top surface of the clamping groove away from the center of the clamping base (14) to an edge of the bottom surface of the clamping groove away from the center of the clamping base (14).  

	Examiner reiterates that each of the at least one jaw has a respective abutting portion.  As can be seen above in annotated Figure 6 of Cunningham, the abutting protrusion is formed between the top surface of the jaw body and the top surface of the clamping groove, and it extends from the clamping groove’s side surface toward the center of the clamping base (14).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the clamping base of Rabin with the 
multiple clamping members (34) and associated slots (24) of Cunningham, so as to provide the advantage of being able to secure annular workpieces, such as wheels/rims, for processing, i.e. drilling and milling, by the turret (132+138) of the modified drilling and milling machine (10).  In making this modification, the multiple clamping members (34) and associated slots (24) of Cunningham will be dispersed about/around the center of the rotating clamping base of Rabin at angular intervals and said multiple clamping members (34) will be radially and slidably connected with said clamping base of Rabin in accordance with the disclosure of Cunningham.  Based on the foregoing, the modified drilling and milling machine (10) of Rabin will be able to drill and/or mill a given wheel/rim when the given wheel/rim is secured to the rotating clamping base of Rabin via the multiple clamping members (34) of Cunningham.  
	Rabin/Gray/Cunningham though, doesn’t disclose, “wherein a distance defined from the bottom surface of the clamping groove of each of the at least one jaw of each one of the clamping members of the clamping unit to a bottom surface of the bottom base ranges from 850 millimeters to 1000 millimeters.”  Note that it is on the bottom surfaces of the clamping grooves of the clamping unit that an operator has to input and set the given wheel/rim for processing.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have defined a distance from the bottom surface of the clamping groove of each of the at least one jaw (50+54, 52+56) of each one of the multiple clamping members (34) of the clamping unit (24) to a bottom surface of the bottom base in a range of 850 millimeters to 1000 millimeters, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, the modified drilling and milling machine (10) of Rabin would not operate differently with the claimed range of 850mm-1000mm being the distance that is defined between the bottom surface of the clamping groove of each of the at least one jaw (50+54, 52+56) of each one of the multiple clamping members (34) of the clamping unit (24) to the bottom surface of the bottom base, noting that with the bottom surface of the clamping groove of each of the at least one jaw (50+54, 52+56) disposed in the claimed range, a given wheel/rim would still be able to be secured by the multiple clamping members (34) for drilling and milling by the turret (132+138).  Furthermore, Applicant has not demonstrated the criticality of the claimed range, as opposed to other ranges, such as other ranges having at least a slightly higher upper limit than 1000mm or a slightly lower upper limit than 1000mm, for example.
	In the alternative, attention is directed to Jager.  Jager discloses a handling device (10') having a loading module (86).  Figure 2 of Jager shows an operator (59) that is disposed in front of the loading module (86).  At the loading module, the operator (59) may input parts into the handling device (10').  Per Jager, the loading module may be arranged at a level which is optimal under ergonomic considerations such as at a height of 900mm [paragraphs 0028, 0061].  
Therefore, it would have (alternatively) been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have set a distance between the bottom surface of the clamping groove of each of the at least one jaw (50+54, 52+56) of each clamping member (34) of the clamping unit (24) of the modified drilling and milling machine (10) of Rabin to be at a height of 900mm in accordance with disclosure of Jager, so that workpieces, e.g. a wheel/rim, are input and set by the operator at a level which is optimal under ergonomic considerations.  

Claim 2:  As can be seen in annotated Figure 6 of Cunningham (next page), noting again that it would have been obvious have provided the clamping base of Rabin with the multiple clamping members (34) and associated slots (24) of Cunningham, the bottom surface of the clamping groove of each of the at least one jaw (50+54, 52+56) of each one of the clamping members (34) of the clamping unit (24) is a horizontal plane surface.  That is to say that each bottom surface is a surface that extends in horizontal plane.  (Annotated Figure 6 of Cunningham shows an exemplary bottom surface).  

    PNG
    media_image5.png
    691
    985
    media_image5.png
    Greyscale


Claim 3:  As can be seen below in annotated Figure 6 (next page), the clamping groove of each of the at least one jaw (50+54, 52+56) of each one of the clamping members (34) of the clamping unit (24) has a chamfer extending obliquely and downwardly from an edge of the bottom surface of the clamping groove near the center of the rotating clamping base.  Note that the chamfer extending obliquely constitutes such, because it extends neither parallel nor perpendicular to the corresponding bottom surface.

    PNG
    media_image6.png
    686
    985
    media_image6.png
    Greyscale


Claims 4-6:  Each one of the clamping members has multiple jaws in the form of the first jaw (50+54) and the second jaw (52+56) that are arranged longitudinally (as broadly claimed) at spaced intervals.  This can be seen on the next page within annotated Figure 6 of Cunningham.  Note that Applicant did not specify in claims 4-6 as to how or in what way that the longitudinal spacing was to occur.  






    PNG
    media_image7.png
    648
    985
    media_image7.png
    Greyscale


Claims 7-9:  Each one of the clamping members has multiple jaws in the form of the first jaw (50+54) and the second jaw (52+56).  Noting this, said first (50+54) and second jaws (52+56) are disposed adjacent to one another.  This is apparent in Figure 6 of Cunningham.  
Next, it is reiterated that the clamping unit (24) of Rabin comprises a tilting table on which the rotating clamping base having a center is mounted.  It is further reiterated that Rabin discloses there being 5 or more axes of manipulation of workpieces or tools [paragraph 0017].  Be advised that vertical displacement of the turret (132+138) along the column constitutes a first axis of the 5 or more axes, while horizontal displacements of the saddle (14) and table (16) constitute second and third axes of the aforesaid 5 or more axes.  Next, pivoting of the tilting table is a fourth axis of the 5 or more axes, while rotation of the clamping base about its center is a fifth axis of the 5 or more axes.
	Noting the above, upon modifying the rotating clamping base of the clamping unit (24) of Rabin to have the multiple clamping members (34) and associated slots (24) of Cunningham, pivoting of the tilting table and rotating of the clamping base enable the multiple clamping members (34) to be positioned in a vast amount of ways about said fourth axis and fifth axis.  
For example, the tilting table can be pivoted so as that the center of the clamping base, about which the clamping base rotates, is oriented horizontally.  When the center is oriented so as to extend horizontally, the clamping base can then be indexed such that a given point on the top surface of the jaw body of one of the two adjacent jaws, e.g. the first jaw (50+54) of each one of the clamping members (34), near the center of the clamping base is disposed lower than a given point on the bottom surface of the clamping groove of the other one of the two adjacent jaws, e.g. the second jaw (52+56) of each one of the clamping members (34), away from the center of the clamping base.  

Claims 10-12:  As can be seen within at least Figure 1 of Cunningham, the clamping unit comprises four clamping members (34) arranged around the center of the clamping base (14) at equilateral intervals.  Since the clamping unit comprises four clamping members (34), it has “three” of said clamping members (34) in accordance with claims 10-12.  
Noting the above, it is reiterated that in the rejection of claim 1, it was advised that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the clamping base of Rabin with the multiple clamping members (34) and associated slots (24) of Cunningham, so as to provide the advantage of being able to secure annular workpieces, such as wheels/rims, for processing, i.e. drilling and milling, by the turret (132+138) of the modified drilling and milling machine (10).  In making this modification, the multiple clamping members (34) and associated slots (24) of Cunningham are dispersed about/around the center of the rotating clamping base of Rabin at angular intervals and said multiple clamping members (34) will be radially and slidably connected with said clamping base of Rabin in accordance with the disclosure of Cunningham.  Based on the foregoing, in accordance with claims 10-12, in modified drilling and milling machine (10) of Rabin, the clamping unit (24) has three clamping members (24) of Cunningham arranged around the center of the clamping base of Rabin at equilateral intervals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571) 270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722